Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10, 14-15, 20-24 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2019/0007248) in view of CAI et al. (US 2010/0202389).

claim 1, Takeda discloses a method for wireless communication (Takeda, paragraph [0001], mobile commination systems), comprising:  
receiving, at a user equipment (UE), a semi-persistent scheduling (SPS) configuration indicating non-orthogonal SPS resources for transmitting uplink transmissions in a first plurality of transmission time intervals (TTIs) (Takeda, paragraph [0051], PUSCH allocated to short TTIs; paragraph [0054], short TTIs is configured semi-statically by broadcast information or RRC signaling/higher layer signaling; paragraph [0057], DCI for assigning short TTIs; paragraph [0073], PUSCH configurations in sTTIs; paragraph [0092], different user terminals transmit PUSCHs in sTTIs sharing the same DMRS symbol [non-orthogonal in time]), wherein the first plurality of TTIs have a first TTI duration that is shorter than a second TTI duration of a second plurality of TTIs (Takeda, paragraph [0009], short TTIs are shorter than normal TTIs; paragraph [0070]), and wherein the SPS configuration indicates configuration information that is to be applied to a demodulation reference signal (DMRS)) transmitted in one or more of the first plurality of TTIs (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI), the configuration information indicating a first DMRS cyclic shift (Takeda, paragraph [0077], generate the DMRS using the CS index and OCC indicated in the DCI);  
receiving, during a first TTI of the second plurality of TTIs, an activation to activate the short TTIs (Takeda, paragraph [0055], short TTIs activated) that comprises a field indicating a DMRS cyclic shift (Takeda, paragraph [0052], sTTI configuration in RRC signaling, MAC signaling; paragraph [0055], short TTIs activated; paragraph [0077], generate the DMRS using the CS 
configuring, the DMRS for transmission in one or more of the first plurality of TTIs responsive to activation (Takeda, paragraph [0055], short TTIs activated; paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI) based at least in part on applying the first cyclic shift to the DMRS in accordance with the configuration information (Takeda, paragraph [0077], generate the DMRS using the CS index field and OCC field indicated in the DCI; paragraph [0080]); and 
transmitting the configured DMRS in at least one of the first plurality of TTIs (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI).  

Takeda does not explicitly disclose an activation command to activate the SPS configuration.
CAI discloses receiving DCI signaling of an activation command to activate the SPS configuration (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation) that comprises a field indicating a second DMRS cyclic shift (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1); 
the applied configuration is applied in lieu of the DMRS cyclic shift indicated in the field of the activation command (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; 
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to communicate an activation command for an SPS configuration using DCI signaling, and for the applied configuration to be applied in lieu of the DMRS cyclic shift indicated in the field of the activation command in invention of Takeda.  The motivation to combine the references would have been to instruct a mobile device to begin using an SPS configuration without adding extra signaling and not using a DMRS of 000 which is merely an indicator of an activation command and does not indicate any cyclic shift.


Regarding claim 2, Takeda in view of CAI discloses the method of claim 1, further comprising:  transmitting the configured DMRS in at least the second plurality of TTIs (Takeda, paragraph [0069], maintaining the DMRS symbols in the normal TTIs).  

1 Regarding claim 7, Takeda in view of CAI discloses the method of claim 1, wherein the activation command is received in 2downlink control information (DCI) from a base station (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation).  

1Regarding claim 8, Takeda in view of CAI discloses the method of claim 7, wherein the DCI has a predetermined DCI format 2for activating the SPS configuration (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation).  

1Regarding claim 9, Takeda in view of CAI discloses the method of claim 7, wherein the activation command is confirmed by 2verifying that a cyclic redundancy check (CRC) of the activation command is scrambled by a 3SPS identification that is configured at the UE (CAI, paragraph [0024], activation only valid if CRC parity bits are scrambled with SPS C-RNTI), and that one or more fields of the DCI, including 4a DMRS cyclic shift field, are set to a predetermined pattern of values (CAI, paragraph [0024], activation valid if DCI format 0 and DMRS field of table 1 is set to ‘000’).  

1 Regarding claim 10, Takeda discloses a method for wireless communication (Takeda, paragraph [0001], mobile commination systems), comprising:  
2 transmitting, to a user equipment (UE), a semi-persistent scheduling (SPS) 3configuration indicating non-orthogonal SPS resources for uplink transmissions from the UE in a first plurality of transmission time 4intervals (TTIs) (Takeda, paragraph [0051], PUSCH allocated to short TTIs; paragraph [0054], short TTIs is configured semi-statically by broadcast information or RRC signaling/higher layer signaling; paragraph [0073], PUSCH configurations in sTTIs; paragraph [0092], different user terminals transmit PUSCHs in sTTIs sharing the same DMRS symbol), wherein the first plurality of TTIs have a first TTI duration that is shorter than a 5second TTI duration of a second plurality of TTIs (Takeda, paragraph [0009], short TTIs are shorter than normal TTIs; paragraph [0070]), and wherein the SPS configuration includes 6configuration information that is to be applied to a demodulation reference signal (DMRS) 7transmitted in one or more of the first plurality of TTIs  (Takeda, paragraph [0073], configuration of short TTIs 
8transmitting, during a first TTI of the second plurality of TTIs, an activation 9command to the UE to activate the short TTIs (Takeda, paragraph [0055], short TTIs activated) that comprises a field indicating a DMRS cyclic shift (Takeda, paragraph [0052], sTTI configuration in RRC signaling, MAC signaling; paragraph [0055], short TTIs activated; paragraph [0077], generate the DMRS using the CS index field and OCC field indicated in the DCI that allocates the PUSCH of this sTTI; paragraph [0080]);  
configuring, the DMRS for 11transmission in one or more of the first plurality of TTIs responsive to the activation (Takeda, paragraph [0055], short TTIs activated; paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI); and 
10receiving one or more uplink transmissions in the first plurality of TTIs, the one 11or more uplink transmissions including a DMRS transmission (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI that allocates the PUSCH of the sTTI);  
12processing the DMRS based at least in part on applying a cyclic shift to the DMRS in accordance with the configuration information (Takeda, (Takeda, paragraph [0073], configuration of short TTIs includes DMRS symbols; paragraph [0077], DMRS used in sTTI is configured by DCI 
13decoding the one or more uplink transmissions based at least in part on the 14processed DMRS (Takeda, paragraph [0163], demodulation and decoding using the DMRS).  

Takeda does not explicitly disclose an activation command to activate the SPS configuration.
CAI discloses receiving DCI signaling of an activation command to activate the SPS configuration (CAI, paragraph [0024], DCI format 0 indicates semi-persistent scheduling activation) that comprises a field indicating a second DMRS cyclic shift (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1); 
the applied configuration is applied in lieu of the DMRS cyclic shift indicated in the field of the activation command (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraphs [0016]-[0017], indicators place in data fields which are not needed for resource assignment information).
 It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to communicate an activation command for an SPS configuration using DCI signaling, and for the applied configuration to be applied in lieu of the DMRS cyclic shift indicated in the field of the activation command in invention of Takeda.    The motivation to combine the references would have been to instruct a mobile device to begin 

Claims 14-15 and 20-22 are rejected under substantially the same rationale as claims 1-2 and 7-9, respectively.  Takeda additionally discloses 2a processor; 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus in paragraph [0196].

Claims 23-24 are rejected under substantially the same rationale as claims 10 and 2, respectively.  Takeda additionally discloses 2a processor; 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus in paragraph [0196].

Regarding claim 28, Takeda in view of CAI discloses the apparatus of claim 23, wherein the activation command is transmitted in downlink control information (DCI) (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1).

Regarding claim 29, Takeda in view of CAI discloses the apparatus of claim 28, wherein the DCI has a predetermined DCI format for activating the SPS configuration (Cai, Fig. 3, Table 1, cyclic shift DMRS set to ‘000’ for DCI format 0; paragraph [0024], validation is achieved if all the fields for the respective DCI format are set according to table 1).

Regarding claim 30, Takeda in view of CAI discloses the apparatus of claim 28, wherein a cyclic redundancy check (CRC) of the activation command is scrambled by a SPS identification that is configured at the UE, and one or more fields of the DCI, including a DMRS cyclic shift field, are set to a predetermined pattern of values  (Cai, Fig. 3, Table 1, cyclic shift DMRS; paragraph [0024], scrambled with SPS C-RNTI and the data indicator field is set to zero).

Regarding claim 31, Takeda in view of CAI discloses the method of claim 1, wherein the SPS configuration indicates an index value that identifies a location of power control information (Cai, Fig. 3, Table 3, TPC command for PUCCH; paragraph [0024], TPC command for PUCCH field is used as an index to one of the four PUCCH resource indices).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to communicate a power control command for an SPS configuration using an index in DCI signaling in invention of Takeda.  The motivation to combine the references would have been to instruct a mobile device for power control.

Claims 32-34 are rejected under substantially the same rationale as claim 31.


Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
sharing the same DMRS symbol [non-orthogonal in time]), does not mention SPS.  However, paragraph [0054] of Takeda discloses that short TTIs is configured semi-statically by broadcast information or RRC signaling/higher layer signaling; and paragraph [0057] of Takeda discloses that the DCI is used for assigning short TTIs.
Applicant further asserts that Takeda uses only orthogonal resources because paragraph [0110] of Takeda states “with reference to FIGS. 5 to 8, the DMRSs in the first and second DMRS symbols can be generated using at least one of CS indices, OCCs, and combs. This makes it possible to ensure orthogonality and randomization with legacy UEs that send the PUSCH in normal TTIs.”  However, this is incorrect.  The cited passage from paragraph [0110] of Takeda does not require that CS indices, OCCs, and combs must applied to every DMRS in every possible embodiment of Takeda’s invention.  Rather, paragraph [0110] merely states that “the DMRSs in the first and second DMRS symbols can be generated using at least one of CS indices, OCCs, and combs.”  Further, the cited passage from paragraph [0110] of Takeda merely states that CS indices, OCCs, and combs make it possible to ensure orthogonally.  The cited passage from paragraph [0110] of Takeda does state that it is impossible have non-orthogonality.  Rather, the terminology “make it possible” makes it clear the possibility of non-orthogonality may be present, as well.
Applicant’s arguments regarding independent claims 10 and 23 and dependent claims 2-9, 11-13, 15-22 and 24-34 are not persuasive for the reasons stated with respect to the independent claims 1 and 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466